Exhibit 10.16







REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this “Agreement”) is made and entered into
effective as of ______, 2013 between Symbid Corp., (formerly HapyKidz.com,
Inc.), a Nevada corporation (the “Company”), and the persons who have executed
the signature page(s) hereto (each, a “Purchaser” and collectively, the
“Purchasers”).




RECITALS:




WHEREAS, the Company has entered into a Share Exchange Agreement (the “Share
Exchange Agreement”) with Symbid Holding B.V. (“Symbid”), a privately held
besloten vennootschap organized under the laws of The Netherlands, and the
shareholders of Symbid will receive shares of common stock, par value $0.001 per
share, of the Company (“Common Stock”) in exchange for their shares in Symbid,
thereby making Symbid a wholly owned subsidiary of the Company; and




WHEREAS, prior to the execution of the Share Exchange Agreement, the Company
offered, in compliance with Rule 506 of Regulation D and/or Regulation S of the
Securities Act (as defined herein), to investors in a private placement
transaction (the “PPO”), units (“PPO Units”) of its securities, each Unit
consisting of one share of Common Stock and one warrant (the “Investor
Warrants”) to acquire one additional share of Common Stock; and




WHEREAS, the final closing of the PPO took place on ______, 2014; and




WHEREAS, in connection with the PPO, the Company agreed to provide certain
registration rights related to the shares comprising part of the PPO Units and
the shares underlying the Investor Warrants comprising part of the PPO Units, on
the terms set forth herein;




NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:




1.

Certain Definitions.  As used in this Agreement, the following terms shall have
the following respective meanings:




“Approved Market” means the OTC Markets, the Nasdaq Stock Market, the New York
Stock Exchange or the American Stock Exchange.




“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its board of directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.




“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.




“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.




“Common Stock” means the common stock of the Company and any and all shares of
capital stock or other equity securities of: (i) the Company which are added to
or exchanged or substituted for the Common Stock by reason of the declaration of
any stock dividend or stock split, the issuance of any distribution or the
reclassification, readjustment, recapitalization or other such modification of
the capital structure of the Company; and (ii) any other corporation, now or
hereafter organized under the laws of any state or other governmental authority,
with which the Company is merged, which results from any consolidation or
reorganization to which the Company is a party, or to which is sold all or
substantially all of the shares or assets of the Company, if immediately after
such merger, consolidation, reorganization or sale, the Company or the
stockholders of the Company own equity securities having in the aggregate more
than 50% of the total voting power of such other corporation.





--------------------------------------------------------------------------------




“Effective Date” means the later of (i) the date set forth in the preamble to
this Agreement and (ii) the date of the final closing of the PPO.




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.




“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.




“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.




“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.




“Investor Warrants” has the meaning given it in the recitals of this Agreement.




“Majority Holders” means at any time Holders representing a majority of the
Registrable Securities.




“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.




“Piggyback Registration” means, in any registration of Common Stock as set forth
in Section 3(b), the ability of holders of Registrable Securities to include
Registrable Securities in such registration.




“PPO” has the meaning given it in the recitals of this Agreement.




“PPO Units” has the meaning given it in the recitals of this Agreement.




The terms “register,” “registered,” and “registration” refers to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.




“Registrable Securities” means the shares comprising part of or underlying the
PPO Units and the Investor Warrants but excluding (i) any Registrable Securities
that have been publicly sold or may be sold immediately without registration
under the Securities Act either pursuant to Rule 144 of the Securities Act or
otherwise; (ii) any Registrable Securities sold by a person in a transaction
pursuant to a registration statement filed under the Securities Act; or (iii)
any Registrable Securities that are at the time subject to an effective
registration statement under the Securities Act.




“Registrable Warrant Shares” means the shares of Common Stock issued or issuable
to each Purchaser upon exercise of the Investor Warrants.




“Registration Default Date” means the date that is 180 days after the date the
Registration Statement is actually filed with the Commission.




“Registration Default Period” means the period during which any Registration
Event occurs and is continuing.





2




--------------------------------------------------------------------------------




“Registration Event” means the occurrence of any of the following events:




(a)

the Company fails to file with the Commission the Registration Statement on or
before the Registration Filing Date;




(b)

the Company fails to use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the Commission on or before
the Registration Default Date;




(c)

after the SEC Effective Date, sales of Registrable Securities cannot be made
pursuant to the Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement) other than the occurrence of an event of the kind
described in Section 4(f) which gives rise to a Blackout Period and except as
excused pursuant to Section 3(e); or




(d)

the Common Stock generally or the Registrable Securities specifically are not
listed or included for quotation on an Approved Market, or trading of the Common
Stock is suspended or halted on the Approved Market, which at the time
constitutes the principal market for the Common Stock, for more than two full,
consecutive Trading Days; provided, however, a Registration Event shall not be
deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.




“Registration Filing Date” means the date that is 90 days after date of the
final closing of the PPO.




“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.




“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.




“Rule 145” means Rule 145 promulgated by the Commission under the Securities
Act.




“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.




“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.




“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.




“Trading Day” means (a) if the Common Stock is listed or quoted on an Approved
Market, then any day during which securities are generally eligible for trading
on the Approved Market, or (b) if the Common Stock is not then listed or quoted
and traded on an Approved Market, then any business day.




2.

Term.  This Agreement shall expire the earlier of two years from the SEC
Effective Date or until Rule 144 of the Securities Act is available to the
holders of Registrable Securities with respect to all of their shares.





3




--------------------------------------------------------------------------------




3.

Registration.




(a)

Registration on Form S-1.  Not later than the Registration Filing Date, the
Company shall file with the Commission a Registration Statement on Form S-1, or
other applicable form, relating to the resale by the Holders of all of the
Registrable Securities, and the Company shall use its commercially reasonable
efforts to cause such Registration Statement to be declared effective prior to
the Registration Default Date.




(b)

Piggyback Registration.  The Holders of any shares of Common Stock removed from
the Registration Statement as the result of a cutback comment from the
Commission shall be entitled to Piggyback Registration with respect to such
removed shares at any time following the SEC Effective Date with respect to a
registration statement filed by the Company which would permit the inclusion of
such shares. Accordingly, if the Company shall determine to register for sale
for cash any of its Common Stock, for its own account or for the account of
others (other than the Holders), other than (i) a registration relating solely
to employee benefit plans or securities issued or issuable to employees,
consultants (to the extent the securities owned or to be owned by such
consultants could be registered on Form S-8) or any of their Family Members
(including a registration on Form S-8) or (ii) a registration relating solely to
a Securities Act Rule 145 transaction or a registration on Form S-4 in
connection with a merger, acquisition, divestiture, reorganization or similar
event, the Company shall promptly give to the Holders written notice thereof
(and in no event shall such notice be given less than 20 calendar days prior to
the filing of such registration statement), and shall, subject to Section 3(c),
include as a Piggyback Registration all of the Registrable Securities specified
in a written request delivered by the Holder thereof within 10 calendar days
after receipt of such written notice from the Company. However, the Company may,
without the consent of the Holders, withdraw such registration statement prior
to its becoming effective if the Company or such other stockholders have elected
to abandon the proposal to register the securities proposed to be registered
thereby. Notwithstanding the foregoing, Piggyback Registration will not apply to
any shares which can be sold without limitation under Rule 144.




(c)

Underwriting.  If a Piggyback Registration is for a registered public offering
that is to be made by an underwriting, the Company shall so advise the Holders
of the Registrable Securities eligible for inclusion in such Registration
Statement pursuant to Sections 3(b).  In that event, the right of any Holder to
Piggyback Registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein. All Holders proposing to sell
any of their Registrable Securities through such underwriting shall (together
with the Company and any other stockholders of the Company selling their
securities through such underwriting) enter into an underwriting agreement in
customary form with the underwriter selected for such underwriting by the
Company or the selling stockholders, as applicable.  Notwithstanding any other
provision of this Section, if the underwriter or the Company determines that
marketing factors require a limitation on the number of shares of Common Stock
or the amount of other securities to be underwritten, the underwriter may
exclude some or all Registrable Securities from such registration and
underwriting.  The Company shall so advise all Holders (except those Holders who
failed to timely elect to include their Registrable Securities through such
underwriting or have indicated to the Company their decision not to do so), and
indicate to each such Holder the number of shares of Registrable Securities that
may be included in the registration and underwriting, if any. The number of
shares of Registrable Securities to be included in such registration and
underwriting shall be allocated among such Holders as follows:




(i)

If the Piggyback Registration was initiated by the Company, the number of shares
that may be included in the registration and underwriting shall be allocated
first to the Company and then, subject to obligations and commitments existing
as of the date hereof, to all selling stockholders, including the Holders, who
have requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included therein; and




(ii)

If the Piggyback Registration was initiated by the exercise of demand
registration rights by a stockholder or stockholders of the Company (other than
the Holders), then the number of shares that may be included in the registration
and underwriting shall be allocated first to such selling stockholders who
exercised such demand and then, subject to obligations and commitments existing
as of the date hereof, to all other selling stockholders, including the Holders,
who have requested to sell in the registration on a pro rata basis according to
the number of shares requested to be included therein.




No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw such Holder’s Registrable Securities therefrom by delivering a
written notice to the Company and the underwriter.  The Registrable Securities
so withdrawn from such underwriting shall also be withdrawn from such
registration; provided, however, that, if by the withdrawal of such Registrable
Securities, a greater number of Registrable Securities held by other Holders may
be included in such registration (up to the maximum of any limitation imposed by
the underwriters), then the Company shall offer to all Holders who have included
Registrable Securities in the registration the right to include additional
Registrable Securities pursuant to the terms and limitations set forth herein in
the same proportion used above in determining the underwriter limitation.





4




--------------------------------------------------------------------------------




(d)

Occurrence of Registration Event.  If a Registration Event occurs, then the
Company will make payments to each Holder of Registrable Securities (a
“Qualified Purchaser”), as liquidated damages for the amount of damages to the
Qualified Purchaser by reason thereof, at a rate equal to 1% of the purchase
price per Unit paid by such Holder in the PPO for the Registrable Securities
then held by each Qualified Purchaser for each full period of 30 days of the
Registration Default Period (which shall be pro rated for any period less than
30 days); provided, however, if a Registration Event occurs (or is continuing),
liquidated damages shall be paid, subject to the 1% limitation, only with
respect to that portion of the Qualified Purchaser’s Registrable Securities that
cannot then be immediately resold in reliance on Rule 144. For purposes of the
foregoing, if Registrable Securities underlying warrants can be exercised on a
cashless basis and if so exercised on a cashless basis such Registrable
Securities would be saleable under Rule 144, no liquidated damages shall be due
and payable with respect thereto. Notwithstanding the foregoing, the maximum
amount of liquidated damages that may be paid to any Qualified Purchaser
pursuant to this Section 3(d) shall be an amount equal to 10% of the purchase
price per Unit paid by such Holder in the PPO for the Registrable Securities
held by such Qualified Purchaser at the time of the first occurrence of a
Registration Event.  Each such payment shall be due and payable within five days
after the end of each full 30-day period of the Registration Default Period
until the termination of the Registration Default Period and within five days
after such termination.  Such payments shall constitute the Qualified
Purchaser’s exclusive remedy for such events.  If the Company fails to pay any
partial liquidated damages or refund pursuant to this Section in full within
seven days after the date payable, the Company will pay interest thereon at a
rate of 8% per annum (or such lesser maximum amount that is permitted to be paid
by applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.  The Registration Default Period shall terminate upon (i) the
filing of the Registration Statement in the case of clause (a) of the definition
of Registration Event, (ii) the SEC Effective Date in the case of clause (b) of
the definition of Registration Event, (iii) the ability of the Qualified
Purchaser to effect sales pursuant to the Registration Statement in the case of
clause (c) of the definition of Registration Event, (iv) the listing or
inclusion and/or trading of the Common Stock on an Approved Market, as the case
may be, in the case of clause (d) of the definition of Registration Event, and
(v) in the case of the events described in clauses (b) and (c) of the definition
of Registration Event, the earlier termination of the Registration Default
Period.  The amounts payable as liquidated damages pursuant to this Section 3(d)
shall be payable in lawful money of the United States.




(e)

Notwithstanding the provisions of Section 3(d) above, (a) if the Commission does
not declare the Registration Statement effective on or before the Registration
Default Date, or (b) if the Commission allows the Registration Statement to be
declared effective at any time before or after the Registration Default Date,
subject to the withdrawal of certain Registrable Securities from the
Registration Statement, and the reason for (a) or (b) is the Commission’s
determination that (x) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(b) the Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and, in the case of
(a) or (b), and that a Holder shall not be entitled to any liquidated damages
with respect to the Registrable Securities not registered for the reason set
forth in (a), or so reduced on a pro rata basis as set forth in (b).  In any
such pro rata reduction, the number of Registrable Securities to be registered
on such Registration Statement will first be reduced by the Registrable
Securities represented by the Registrable Warrant Shares (applied, in the case
that some Registrable Warrant Shares may be registered, to the Holders on a pro
rata basis based on the total number of unregistered Registrable Warrant Shares
held by such Holders on a fully diluted basis), and second by Registrable
Securities represented by Conversion Shares (applied, in the case that some
Conversion Shares may be registered, to the Holders on a pro rata basis based on
the total number of unregistered Conversion Shares held by such Holders).  In
addition, any such affected Holder shall be entitled to Piggyback Registration
rights after the Registration Statement is declared effective by the Commission
until the earlier of such time as: (AA) all Registrable Securities have been
registered pursuant to an effective Registration Statement, (BB) the Registrable
Securities may be resold without restriction pursuant to Rule 144 of the
Securities Act, or (CC) the Holder agrees to be named as an underwriter in any
such registration statement. The Holders acknowledge and agree the provisions of
this paragraph may apply to the Registration Statement and Piggyback
Registrations.





5




--------------------------------------------------------------------------------




4.

Registration Procedures for Registrable Securities.  The Company will keep each
Holder reasonably advised as to the filing and effectiveness of the Registration
Statement. At its expense with respect to the Registration Statement, the
Company will:




(a)

prepare and file with the Commission with respect to the Registrable Securities,
a Registration Statement on Form S-1, or any other form for which the Company
then qualifies or which counsel for the Company shall deem appropriate and which
form shall be available for the sale of the Registrable Securities in accordance
with the intended methods of distribution thereof, and use its commercially
reasonable efforts to cause such Registration Statement to become effective and
shall remain effective for a period of one year or for such shorter period
ending on the earlier to occur of (i) the date as of which all of the Holders as
selling stockholders thereunder may sell all of the Registrable Securities
registered for resale thereon without restriction pursuant to Rule 144 (or any
successor rule thereto) promulgated under the Securities Act or (ii) the date
when all of the Registrable Securities registered thereunder shall have been
sold (the “Effectiveness Period”).  Thereafter, the Company shall be entitled to
withdraw such Registration Statement and the Investors shall have no further
right to offer or sell any of the Registrable Securities registered for resale
thereon pursuant to the respective Registration Statement (or any prospectus
relating thereto);




(b)

if the Registration Statement is subject to review by the Commission, promptly
respond to all comments and diligently pursue resolution of any comments to the
satisfaction of the Commission;




(c)

prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective during the Effectiveness Period;




(d)

furnish, without charge, to each Holder of Registrable Securities covered by
such Registration Statement such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
to the extent required in order for the Holder to meet any prospectus delivery
requirement applicable to the disposition of the Registrable Securities owned by
such Holder, but only during the Effectiveness Period;




(e)

use its commercially reasonable efforts to register or qualify such registration
under such other applicable securities laws of such jurisdictions in the United
States as any Holder of Registrable Securities covered by such Registration
Statement reasonably requests and as may be necessary for the marketability of
the Registrable Securities (such request to be made by the time the applicable
Registration Statement is deemed effective by the Commission) and do any and all
other acts and things necessary to enable such Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph, (ii) subject itself to taxation in
any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction.




(f)

notify each Holder of Registrable Securities, the disposition of which requires
delivery of a prospectus relating thereto under the Securities Act, of the
happening of any event (as promptly as practicable after becoming aware of such
event), which comes to the Company’s attention, that will after the occurrence
of such event cause the prospectus included in such Registration Statement, if
not amended or supplemented, to contain an untrue statement of a material fact
or an omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and the Company shall
promptly thereafter prepare and furnish to such Holder a supplement or amendment
to such prospectus (or prepare and file appropriate reports under the Exchange
Act) so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus shall not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, unless suspension of
the use of such prospectus otherwise is authorized herein or in the event of a
Blackout Period, in which case no supplement or amendment need be furnished (or
Exchange Act filing made) until the termination of such suspension or Blackout
Period;




(g)

comply, and continue to comply during the Effectiveness Period, in all material
respects with the Securities Act and the Exchange Act and with all applicable
rules and regulations of the Commission with respect to the disposition of all
securities covered by such Registration Statement;




(h)

as promptly as practicable after becoming aware of such event, notify each
Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;





6




--------------------------------------------------------------------------------




(i)

use its commercially reasonable efforts to cause all the Registrable Securities
covered by the Registration Statement to be quoted on the OTC Markets or such
other principal securities market on which securities of the same class or
series issued by the Company are then listed or traded;




(j)

 provide a transfer agent and registrar, which may be a single entity, for the
shares of Common Stock at all times;




(k)

if requested by the Holders, cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities
transferred by such Holders to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request;




(l)

during the Effectiveness Period, refrain from bidding for or purchasing any
Common Stock or any right to purchase Common Stock or attempting to induce any
person to purchase any such security or right if such bid, purchase or attempt
would in any way limit the right of the Holders to sell Registrable Securities
by reason of the limitations set forth in Regulation M of the Exchange Act; and




(m)

take all other reasonable actions necessary to expedite and facilitate the
disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.




5.

Suspension of Offers and Sales.  Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(f) hereof or of the commencement of a Blackout Period, such Holder
shall discontinue the disposition of Registrable Securities included in the
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.




6.

Registration Expenses.  The Company shall pay all expenses in connection with
any registration obligation provided herein, including, without limitation, all
registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with applicable securities laws, and the fees and
disbursements of counsel for the Company and of its independent accountants;
provided, that, in any registration, each party shall pay for its own
underwriting discounts and commissions and transfer taxes. Except as provided in
this Section and Section 9, the Company shall not be responsible for the
expenses of any attorney or other advisor employed by a Holder.




7.

Assignment of Rights.  No Holder may assign its rights under this Agreement to
any party without the prior written consent of the Company; provided, however,
that any Holder may assign its rights under this Agreement without such consent
to a Permitted Assignee as long as (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement; and (c) such
Holder notifies the Company in writing of such transfer or assignment, stating
the name and address of the transferee or assignee and identifying the
Registrable Securities with respect to which such rights are being transferred
or assigned.




8.

Information by Holder.  Each Holder agrees to furnish to the Company a completed
selling securityholder notice and questionnaire in the form attached to this
Agreement as Annex A not later than three (3) Business Days following a request
therefor from the Company.  The Company’s obligations in Section 3 with respect
to each Holder shall be conditioned upon such Holder’s furnishing to the Company
promptly upon request such information regarding itself, the Registrable
Securities held by it, the intended method of disposition of such securities,
and such other information as shall be required in order to comply with any
applicable law or regulation in connection with the registration of such
Holder’s Registrable Securities or any qualification or compliance with respect
to such Holder’s Registrable Securities and referred to in this Agreement. The
Company’s obligations in Section 3 with respect to each Holder shall also be
conditioned upon such Holder’s disposition of its Registrable Securities in
accordance with applicable law.








7




--------------------------------------------------------------------------------




9.

Indemnification.




(a)

In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, each Holder, its directors, officers,
partners, each other person who participates as an underwriter in the offering
or sale of such securities, and each other person, if any, who controls or is
under common control with such Holder or any such underwriter within the meaning
of Section 15 of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, or any violation or alleged violation of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law by the
Company in connection with this Agreement; and the Company shall reimburse the
Holder, and each such director, officer, partner, underwriter and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
damage, liability, action or proceeding; provided, that such indemnity agreement
found in this Section 9(a) shall in no event exceed the net proceeds from the
PPO received by the Company; and provided further, that the Company shall not be
liable in any such case (i) to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon (a) an untrue statement in or omission from such registration
statement, any such preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by the Holder specifically for use
in the preparation thereof or (b) any failure of a Holder to distribute
Registrable Securities in accordance with applicable laws, or (ii) if the person
asserting any such loss, claim, damage, liability (or action or proceeding in
respect thereof) who purchased the Registrable Securities that are the subject
thereof did not receive a copy of an amended preliminary prospectus or the final
prospectus (or the final prospectus as amended or supplemented) at or prior to
the written confirmation of the sale of such Registrable Securities to such
person because of the failure of such Holder or underwriter to so provide such
amended preliminary or final prospectus and the untrue statement or omission of
a material fact made in such preliminary prospectus was corrected in the amended
preliminary or final prospectus (or the final prospectus as amended or
supplemented). Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of the Holders, or any such director,
officer, partner, underwriter or controlling person and shall survive the
transfer of such shares by the Holder.




(b)

As a condition to including Registrable Securities in any registration statement
filed pursuant to this Agreement, each Holder agrees to be bound by the terms of
this Section 9 and to indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act, the Exchange Act, or any
other federal or state law, to the extent arising out of or based upon: (x) such
Holder’s failure to comply with the prospectus delivery requirements of the
Securities Act, (y) any failure of a Holder to distribute Registrable Securities
in accordance with applicable laws, or (z) any untrue or alleged untrue
statement of a material fact contained in any registration statement, any
prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in the registration statement or such prospectus or (ii) to the
extent that (1) such untrue statements or omissions are based upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such prospectus or such form of
prospectus or in any amendment or supplement thereto or (2) in the case of an
occurrence of an event of the type specified in Section 4(f) hereof, the use by
such Holder of an outdated or defective prospectus after the Company has
notified such Holder in writing that the prospectus is outdated or defective and
prior to the receipt by such Holder of the advice contemplated in Section 4(f).
 In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.





8




--------------------------------------------------------------------------------




(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action or proceeding involving a claim referred to in this Section
(including any governmental action), such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action; provided, that the
failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Section, except to
the extent that the indemnifying party is actually prejudiced by such failure to
give notice.  In case any such action is brought against an indemnified party,
unless in the reasonable judgment of counsel to such indemnified party a
conflict of interest between such indemnified and indemnifying parties may exist
or the indemnified party may have defenses not available to the indemnifying
party in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal or other expenses subsequently incurred by the latter in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or litigation.
 Notwithstanding anything to the contrary set forth herein, and without limiting
any of the rights set forth above, in any event any party shall have the right
to retain, at its own expense, counsel with respect to the defense of a claim.




(d)

If an indemnifying party does or is not permitted to assume the defense of an
action pursuant to Sections 9(c) or in the case of the expense reimbursement
obligation set forth in Sections 9(a) and (b), the indemnification required by
Sections 9(a) and 9(b) shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills received or
expenses, losses, damages, or liabilities are incurred.




(e)

If the indemnification provided for in Section 9(a) or 9(b) is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (i) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.




(f)

Other Indemnification.  Indemnification similar to that specified in this
Section (with appropriate modifications) shall be given by the Company and each
Holder of Registrable Securities with respect to any required registration or
other qualification of securities under any federal or state law or regulation
or governmental authority other than the Securities Act.




10.

Rule 144.  With a view to making available to the Holders the benefits of Rule
144 and any other rule or regulation of the Commission that may at any time
permit the Holders to sell the Registrable Securities to the public without
registration, the Company agrees: (i) to make and keep public information
available as those terms are understood in Rule 144, (ii) to file with the
Commission in a timely manner all reports and other documents required to be
filed by an issuer of securities registered under the Securities Act or the
Exchange Act pursuant to Rule 144, (iii) as long as any Holder owns any
Registrable Securities, to furnish in writing upon such Holder’s request a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, and to
furnish to such Holder a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as may
be reasonably requested in availing such Holder of any rule or regulation of the
Commission permitting the selling of any such Registrable Securities without
registration and (iv) undertake any additional actions commercially reasonably
necessary to maintain the availability of the use of Rule 144.





9




--------------------------------------------------------------------------------




11.

Corporate Existence.  For a period of one (1) year commencing on the date
hereof, and so long as any Holder owns any Registrable Securities, the Company
shall not directly or indirectly consummate any merger, reorganization,
restructuring, reverse stock split, consolidation, sale of all or substantially
all of the Company’s assets or any similar transaction or related transactions
(each such transaction, an “Organizational Change”), unless, prior to the
consummation of an Organizational Change, the Company obtains the written
consent of the Majority Holders.




12.

Independent Nature of Each Purchaser’s Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and each Purchaser shall not be responsible
in any way for the performance of the obligations of any other Purchaser under
this Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute such Purchasers as a partnership,
an association, a joint venture, or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose; provided, however, that
the Majority Holders shall be able to alter the rights of each Purchaser as
provided herein.




13.

Other Registration Rights.  The Company shall not grant any registration rights
which would require the Company to file a registration statement in connection
therewith prior to the effectiveness of the Registration Statement without the
consent of the Majority Holders. Further, for a period of two years following
the closing under the Share Exchange Agreement, the Company will not register,
or take any action to register, the shares issued under the Share Exchange
Agreement to officers, directors, principal shareholders and certain key
employees of the Company.




14.

Miscellaneous.




(a)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the United States of America and the State of New York, both
substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.




(b)

Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.
Notwithstanding the foregoing, the sole and exclusive remedy for a Registration
Event shall be as set forth in Section 3(d).




(c)

Successors and Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
Permitted Assignees, executors and administrators of the parties hereto.




(d)

No Inconsistent Agreements.  The Company has not entered, as of the date hereof,
and shall not enter, on or after the date of this Agreement, into any agreement
with respect to its securities that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.




(e)

Entire Agreement.  This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof.





10




--------------------------------------------------------------------------------




(f)

Notices, etc. All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or certified mail, postage
pre-paid, by electronic mail, or by courier or overnight carrier, to the persons
at the addresses set forth below (or at such other address as may be provided
hereunder), and shall be deemed to have been delivered as of the earlier of the
date of actual delivery or, as of the first business day following the date of
transmission, if delivered by facsimile, five days after mailing, if delivered
by registered or certified mail, or the next business day if delivered by
electronic mail or by overnight courier:




If to the Company to:




Symbid Corp.

Van Vollenhovenstraat 56A

3016 BK Rotterdam

The Netherlands

Attention:  Korstiaan Zandvliet, CEO




with copy to:




Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY  10022

Attention:  Adam S. Gottbetter, Esq.

Facsimile:  (212) 400-6901




If to the Purchasers:




To each Purchaser at the address set forth on the signature page hereto or at
such other address as any party shall have furnished to the other parties in
writing.




(g)

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereunder occurring;
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Holder of any
breach or default under this Agreement, or any waiver on the part of any Holder
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement, or by law or otherwise afforded to any
holder, shall be cumulative and not alternative.




(h)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.  In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.




(i)

Severability.  In the case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.




(j)

Amendments.  The provisions of this Agreement may be amended at any time and
from time to time, and particular provisions of this Agreement may be waived,
with and only with an agreement or consent in writing signed by the Company and
the Majority Holders. The Purchasers acknowledge that by the operation of this
Section, the Majority Holders may have the right and power to diminish or
eliminate all rights of the Purchasers under this Agreement.










[SIGNATURE PAGES FOLLOW]





11




--------------------------------------------------------------------------------










This Registration Rights Agreement is hereby executed as of the date first above
written.







SYMBID CORP.




By:

Name:  

Title:  







THE PURCHASER’S SIGNATURE TO THE SECURITIES PURCHASE AGREEMENT SHALL CONSTITUTE
THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS AGREEMENT.

















--------------------------------------------------------------------------------

ANNEX A




SYMBID CORP.

Selling Securityholder Notice and Questionnaire




The undersigned beneficial owner of securities of Symbid Corp., a Nevada
corporation (the “Company”), with respect to which the undersigned has certain
registration rights (“Registrable Securities”), understands that the Company has
filed or intends to file with the Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended, of the
Registrable Securities, in accordance with the terms of a registration rights
agreement between the Company and the undersigned, among others (the
“Registration Rights Agreement”).  A copy of the Registration Rights Agreement
is available from the Company upon request at the address set forth below.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.




Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.




NOTICE




The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by the
Selling Securityholder in the Registration Statement.




The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:




QUESTIONNAIRE




1.  Name:




(a)

Full Legal Name of Selling Securityholder:

 

 

(

b)

Full Legal Name of Holder of Record (if not the same as (a) above) through which
Registrable Securities are held:

 

 




(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this questionnaire):

 

 





1




--------------------------------------------------------------------------------

ANNEX A




2.  Address for Notices to Selling Securityholder:




 

 

 

Telephone:

  Fax:

Email:

Contact Person:




3.  Broker-Dealer Status:




(a)

Are you a broker-dealer?

Yes   ¨

No   ¨




(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes   ¨

No   ¨




Note:

If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.




(c)

Are you an affiliate of a broker-dealer?

Yes   ¨

No   ¨




(d)

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes   ¨

No   ¨




Note:

If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.




4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Securityholder:




Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company.




(a)

Type and Amount of securities (including any Registrable Securities)
beneficially owned1 by the Selling Securityholder:

 

 

 

 




1 Beneficially Owned:  A “beneficial owner” of a security includes any person
who, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise has or shares (i) voting power, including the power to
direct the voting of such security, or (ii) investment power, including the
power to dispose of, or direct the disposition of, such security.  In addition,
a person is deemed to have “beneficial ownership” of a security of which such
person has the right to acquire beneficial ownership at any time within 60 days,
including, but not limited to, any right to acquire such security: (i) through
the exercise of any option, warrant or right, (ii) through the conversion of any
security or (iii) pursuant to the power to revoke, or the automatic termination
of, a trust, discretionary account or similar arrangement.

It is possible that a security may have more than one “beneficial owner,” such
as a trust, with two co-trustees sharing voting power, and the settlor or
another third party having investment power, in which case each of the three
would be the “beneficial owner” of the securities in the trust.  The power to
vote or direct the voting, or to invest or dispose of, or direct the investment
or disposition of, a security may be indirect and arise from legal, economic,
contractual or other rights, and the determination of beneficial ownership
depends upon who ultimately possesses or shares the power to direct the voting
or the disposition of the security.

The final determination of the existence of beneficial ownership depends upon
the facts of each case.  You may, if you believe the facts warrant it, disclaim
beneficial ownership of securities that might otherwise be considered
“beneficially owned” by you.








2




--------------------------------------------------------------------------------

ANNEX A







5.  Relationships with the Company:




Except as set forth below, neither the undersigned nor (if you are a natural
person) any member of your immediate family, nor (if you are not a natural
person) any of your affiliates1, officers, directors or principal equity holders
(owners of 5% of more of the equity securities of the undersigned) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:




 

 

 

 




The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time prior to the effectiveness of the Registration Statement or
while the Registration Statement remains effective.




By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

1

Affiliate:  An “affiliate” is a company or person that directly, or indirectly
through one or more intermediaries, controls you, or is controlled by you, or is
under common control with you.





3




--------------------------------------------------------------------------------

ANNEX A




IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Notice and Questionnaire to be executed and delivered
either in person or by its duly authorized agent.







BENEFICIAL OWNER (individual)

BENEFICIAL OWNER (entity)




Signature

Name of Entity




Print Name

Signature

Print Name:  

Signature (if Joint Tenants or Tenants in Common)

Title:  

Dated:







PLEASE E-MAIL OR FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY MAIL, TO:







Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY  10022

Attention:  Kathleen Rush

Facsimile:  (212) 400-6901

E-mail:  klr@gottbetter.com







PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE AT YOUR FIRST
OPPORTUNITY.





4


